MORRISON, Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $100.00.
Highway Patrolman Denby testified that he observed a pickup truck weaving across the center stripe, off on the shoulder of the highway and that he brought the same to a halt. He stated that appellant, who was the driver, was unsteady on his feet after he dismounted, “had to step back now and then to keep from falling”, smelled strongly of alcohol, had bloodshot eyes, was “confused in his speech, ran his words together”, that he took him to the La Porte jail and expressed the opinion that appellant was intoxicated.
Appellant and several of his friends testified that they had been fishing on the afternoon in question, that appellant had consumed only three beers and was not in? toxicated.
Officer Williams of the La Porte Police testified that when Patrolman Denby brought appellant to the jail on the night in question he spoke in a “disjointed” manner, “would start to say something and would change and say something else”, that his eyes were bloodshot and “he wandered more or less from wall to wall down the hall to the cells where I was locking him up” and expressed the opinion that he was intoxicated.
The jury resolved the conflict in the evidence against appellant, and we find the evidence sufficient to support the conviction.
There are no formal or informal bills of exception, no motion to quash and no objections to the court’s charge.
Finding no reversible error, the judgment is affirmed.